Judgment, Supreme Court, New York County (James Leif, J.), rendered September 13, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of lxk to 15 years, unanimously affirmed.
Since no reasonable view of the evidence established the elements required for the defense of justification involving deadly physical force, the trial court properly refused defendant’s request for a justification charge (People v Arzu, 240 AD2d 217; see also, People v Reynoso, 73 NY2d 816). Viewed in the light most favorable to defendant, the evidence established at most that the victim pushed defendant away after defendant provoked a confrontation.
The court correctly admitted photographs of the victim’s face, which were relevant to establish defendant’s intent when inflicting the injuries (People v Stevens, 76 NY2d 833).
Since defendant made no objection to the court’s decision not to submit the count charging criminal possession of a weapon in the fourth degree, the applicable statute (CPL 300.50 [1]-[3]) precludes any finding of error by the trial court (People v Hunter, 210 AD2d 11, lv denied 85 NY2d 863). Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.